Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claims 1 and 12, the limitation “a selection input unit for generating a selection signal during an on operation by an operator” has been interpreted under 112(f) as a means plus function limitation. This limitation has been interpreted as referring to a toggle on/off switch and its equivalents as disclosed in applicant’s specification. 
In claim 1 and 12, the limitation “an operation input unit for generating an operation signal during an operation by the operator” has been interpreted under 112(f) as a means plus function limitation. This limitation has been interpreted as referring to a joystick and its equivalents as disclosed in applicant’s specification. 
In claim 1 and 12, the limitation “a clamp driving unit for releasing and fastening the clamp” has been interpreted under 112(f) as a means plus function limitation. This limitation has been interpreted as referring to a solenoid valve and its equivalents as disclosed in applicant’s specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the specific function.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the selected operation.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokota et al.(US 2017/0030047 A1) hereinafter Yokota.
Regarding Claim 1 Yokota teaches (Fig 1-4) an apparatus for controlling quick clamp ing of construction machine which comprises a clamp (see Fig 5-6)  for mounting an attachment (see Fig 5-6), the apparatus comprising: a selection input unit (33) for generating a selection signal during an on operation by an operator (Fig 1); an operation input unit (14L) for generating an operation signal during an operation by the operator (Fig 1); a for releasing and fastening the clamp (see Fig 5-6); for controlling the clamp driving unit (15ES1, 15ES2) to release the clamp (see Fig 5-6) while the operation signal is input after the selection signal is input (see Fig 2 steps S1-S3).
Regarding Claim 2 Yokota teaches (Fig 1-4) wherein the operation input unit (14L) generates the operation signal while the operator holds a pressing operation, and the controller (32) controls the clamp driving unit (ES1 ES2) so that the clamp (see Fig 5-6) is in a released (unlocked) state while input of the operation signal continues as indicated in state S1 (see Fig 2).
Regarding Claims 8 and 14 Yokota teaches (Fig 1-4) wherein when the selection input unit (33)is switched off (lock mode see Fig 2) and generation of the selection signal is stopped, the controller (32) activates a specific function mode (work mode) controlled by the signal generated from the operation input unit (14L) (once the clamp is locked to bucket 14 see Fig 5 and 6, the controller then goes to work mode whereby actuation of the joystick 14L allows actuation of the bucket since the attachment is clamped); and when the selection input unit (33)is switched on (unlock mode) (see Fig 2) and the selection signal is input, the controller (32) deactivates the specific function mode (work mode) controlled by the signal generated from the operation input unit (14L) since the bucket unclamped by the selection input unit.
Regarding Claim 11 Yokota teaches (Fig 1-4) wherein the controller (32) monitors input of a pilot cutoff signal (a signal registered at controller 32 when there is no operation of input unit 33 see Fig 1 hereinafter referred as signal A), and controls the clamp driving unit (15ES1, 15ES2) so that the clamp (see Fig 5-6) is released (in unlock mode of Fig 2) only when the pilot cutoff signal is not input (when signal A is not present or in other words input unit 33 is turned on) (see Fig 2).
Regarding Claim 12 Yokota teaches (Fig 1-4)a method of controlling quick clamping of construction machine which comprises a clamp (see Fig 5-6) for mounting an attachment (bucket), the method comprising: a selection signal being input to a controller (32), the selection signal generated when an operator switches on a selection input unit (33); an operation signal being input to the controller (32), the operation signal generated when the operator presses an operation input unit (14L); and a controller (32) controlling the clamp (see Fig 5-6) to be released while the operation signal is input after the selection signal is input (see Fig 2 steps S1-S3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 3-5 and 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota  in view of Bertsch et al (US 9, 132, 855 B2) hereinafter Bert.
Regarding Claim 3 Yokota teaches a single operation unit (14L) (Fig 1-4). However, Yokota remains silent regarding having multiple operation units instead of one whereby the operator operates the operation input unit using both hands simultaneously.
However, Bert teaches a control arrangement for an earth moving machine having two operation units (200L, R) which are for left and right controls whereby the operator operates the operation input unit using both hands simultaneously.
Since both Yokota and Bert are in the same field of endvour and both teach known layouts of operation units utilized in earth moving machines, it would have been obvious to one of ordinary skill in the art to have replaced one layout with the other by forming multiple operation units instead of one thereby allowing the operator to operate the operation input unit using both hands simultaneously to achieve a predictable result of forming a control arrangement for actuating various actuators within the machine.  
Regarding Claims 4 and 9 Bert discloses (see fig 4) wherein the operation input unit (200L,R) comprises one of a plurality of operation buttons and switches (304,310,312 see Fig 4) provided at a left joystick (200L), and one of a plurality of operation buttons and switches (304,310,312 see Fig 4) provided at a right joystick (200R) (see Fig 4).
Regarding Claim 5 Yokota as modified above teaches (Fig 1-4) wherein when a pressing operation on one of the plurality of operation input units (14L) is stopped, the controller (32) controls the clamp driving unit (15ES1, 15ES2) to fasten (lock) the clamp (Note: so long as selector switch 33 is not “on” as indicted in S1 of Fig 2, the controller will fasten/lock the clamp irrespective of the position of operation input unit 14 see Fig 2. S1-S4 ).
Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota  in view of (KR200319139 Y1) hereinafter KR2003.
Regarding Claims 6 and 15 Yokota teaches the claimed invention as substantially shown above but remains silent regarding an output unit for outputting at least one of an alarm message and a warning sound, wherein when the controller receives the selection signal, the controller controls the output unit to output at least one of the alarm message and the alarm sound.
KR2003 teaches a safety equipment for a quick clamp having an output unit (10) for outputting at least one of an alarm message and a warning sound (Buzz), wherein when a selection signal is generated by clamp switch (20), the circuit (controller) controls the output unit to output at least one of the alarm message and the alarm sound (buzz). Dong so prevents occurrence of a safety accident (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Yakota to include the teachings of KR2003 by including an output unit for outputting at least one of an alarm message and a warning sound, wherein when the controller receives the selection signal, the controller controls the output unit to output at least one of the alarm message and the alarm sound. Doing so prevents occurrence of s safety accident.  
Regarding Claim 7 KR2003 discloses wherein when the selection input unit (20) is switched off and generation of the selection signal is stopped (see Fig 1), the controller (the circuit) controls the output unit to stop outputting the warning sound from buzzer (10) (see Fig 1).
Conclusion
	Prior art made of record not relied up on are pertinent to applicant’s disclosure. Koestler et al. (US 2016/0326712 A1) teaches a quick coupling mechanism for a bucket that is actuated by a solenoid valve. Hill et al. (US 2011/0088795 A1) teaches a control system, for a hydraulic coupler. Yao et al. (US 2008/0101908 A1) teaches a quick latching mechanism that is remote controlled. Cunningham et al. (US 6,964,122 B2) teaches a hydraulic circuit having  Coupler for coupling an Accessory to a dipper arm. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/Primary Examiner, Art Unit 3745